Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noll et al (US 9,612,877). Hereinafter referred to as Noll.
Regarding claims 1, 7 and 13. Noll et al discloses a user-mode protocol stack-based network isolation method, comprising: at a bottom-layer network card interface of a user-mode protocol stack (see at least figure 2, elements 50 and 40), for each network card, adding an isolation space pointer for binding to a network isolation space (see figure 5, element 250); when a service application is initialized, configuring a plurality of user-mode protocol stack network isolation spaces with independent protocol stack private tables based on the user-mode protocol stack (see at least claim 2); for each network card, designating a corresponding user-mode protocol stack network isolation space through an isolation space pointer of each network card (see Col.4, lines 39-49 and figure 5); and for service data received from each network card, performing data processing on the service data through protocol stack private tables in a user-
Regarding claims 2, 8, and 15. Noll discloses a method wherein, for service data received from each network card, performing data processing on the service data through the protocol stack private tables in the user-mode protocol stack network isolation space corresponding to the network card further includes: when the service data is received from a target network card, determining a target user-mode protocol stack network isolation space according to an isolation space pointer of the target network card; calling protocol stack private tables of the target user-mode protocol stack network isolation space, and performing protocol stack processing on the service data based on the user-mode protocol stack; and providing service data obtained after the protocol stack processing to the service application, and performing service processing on the service data based on the service application (see at least claims 1-2 and figures 4-5). 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view Barkie et al (US 2012/0278878). Hereinafter referred to as Barkie.
Regarding claims 6, 12, and 19. Noll discloses all the limitations of the claimed invention with the exception of loading an isolation space management tool with an added target space identifier; and through the isolation space management tool, managing protocol stack private tables in a user-mode protocol stack network isolation space corresponding to the target space identifier through a shared memory. However, Barkie, from the same field of endeavor, teaches loading an isolation space management tool with an added target space identifier; and through the isolation space management tool, managing protocol stack private tables in a user-mode protocol stack network isolation space corresponding to the target space identifier through a shared memory (see at least paragraph [0046]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Barkie, as indicated, into the communication method of Noll for the purpose of expediting processing and using resources efficiently.
Allowable Subject Matter
Claims 3-5, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476